Citation Nr: 1101364	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative residuals, partial meniscectomy, right knee, for the 
period prior to May 2, 2006. 

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis for the period from May 2, 2006, forward.  

3.  Entitlement to an increased rating for instability of the 
right knee as residuals of a meniscectomy, currently evaluated as 
10 percent disabling from May 2, 2006, and 20 percent disabling 
from October 22, 2010.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 
1984.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, by which the RO continued a 20 percent 
disability rating assigned to service-connected post-operative 
residuals, partial meniscectomy of the right knee.  

During the pendency of the appeal, the Veteran requested 
entitlement to service-connected compensation for arthritic 
changes to the right knee.  (See VA Form 21-4138, Statement in 
Support of Claim, signed and dated by the Veteran in April 2006).  
Thereafter, in a December 2007 supplemental statement of the 
case, the RO bifurcated the 20 percent right knee evaluation into 
two separate 10 percent evaluations, for arthritis of the right 
knee pursuant to Diagnostic Code 5003 and for residuals of a 
meniscectomy with instability of the right knee pursuant to 
Diagnostic Codes 5257.  This bifurcation of the rating for right 
knee disability was made effective from May 2, 2006.  The 
Veteran's overall combined service-connected evaluation remained 
at 20 percent.  In a rating decision dated in November 2010, the 
RO increased the rating for residuals of a meniscectomy of the 
right knee with instability to 20 percent, effective from October 
22, 2010.  The Veteran has continued his appeal.  In view of this 
procedural history, the Board has framed the issues as set forth 
the title page above.


The Veteran provided testimony as to the current appeal at a May 
2008 hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in September 
2008. 
     
As noted in the Board's September 2008 remand of this 
matter, the evidence of record raises the issue of 
entitlement to service connection for a scar of the right 
knee, but this matter has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Associated with the claims file is a copy of a rating decision 
dated in March 2010, by which the RO in Pittsburgh, Pennsylvania, 
granted service connection for status post surgical repair, right 
anterior ankle impingement syndrome.  Service connection for this 
disability was granted as secondary to service-connected 
disability of post-operative residuals, partial meniscectomy, 
right knee.

The Pittsburgh RO's March 2010 rating decision that granted 
service connection for right ankle disability lists a significant 
quantity of medical evidence that has been received over the past 
two years that has not been considered in connection with the 
Veteran's current appeal for an increased for right knee 
disability.  This includes private medical treatment records and 
a January 2010 VA examination report.  The March 2010 rating 
decision relates medical findings that the Veteran's right ankle 
disability is due to his right knee buckling, apparently in 2009, 
due to the underlying pathology of the right knee.  This evidence 
would be relevant to the ongoing severity of the right knee 
disability, particularly as it relates to instability.  

From the above it appears that the RO in Pittsburgh, 
Pennsylvania, and the Appeals Management Center (AMC) in 
Washington, D.C., have maintained separate files in developing 
the Veteran's claims since the time of the Board's remand of his 
appeal for an increased rating for right knee disability in 
September 2008, to the AMC; and that the RO has in its possession 
a significant quantity of evidence that may be relevant to the 
severity of the Veteran's right knee disability that has not been 
considered in connection with the Veteran's current appeal.  

As a result, a remand is required for consideration of the 
additional evidence in possession of the RO in Pittsburgh, 
Pennsylvania, and issuance of an SSOC that reflects consideration 
of this evidence.  See 38 C.F.R. § 19.31.

Additionally, the RO/AMC has sought to obtain the Veteran's 
Social Security Administration (SSA) disability records, but has 
been unsuccessful in doing so.  In March 2010 the Veteran 
provided to the Appeals Management Center an August 2005 SSA 
decision finding that although the Veteran's condition was 
severe, it was not so disabling as to render him unable to work.  
The disabilities considered included the Veteran's right knee 
disability.  The medical records of treatment listed in the 
decision all related to treatment from July and August 2005, and 
the SSA decision indicates that doctors and other trained staff 
reviewed the evidence in assisting SSA in its determination.  It 
appears likely that the medical evidence in the possession of SSA 
is relevant to the severity of the Veteran's right knee 
disability during the earlier portion of the pendency of the 
claim on appeal.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 
2010).

In addition, the RO/AMC should seek to obtain any additional 
records of treatment relevant to the Veteran's claim for an 
increased rating for right knee disability.  See 38 U.S.C.A. 
§ 5103A(a)-(c). 



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his right knee disability and may have 
in their possession relevant records that have 
not been previously obtained or submitted by 
the RO or AMC.  After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records from 
each health care provider the Veteran 
identifies.  The Veteran should also be advised 
that with respect to private medical evidence 
he may alternatively obtain the records on his 
own and submit them to the RO.

2. Contact the Social Security Administration 
(SSA) and obtain and associate with the claims 
file copies of the Veteran's records regarding 
SSA benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions were 
based.  

The attention of the SSA should be 
respectfully invited to 38 U.S.C.A. § 5106.

Records of a Federal department or agency must 
be sought until it is reasonably certain that 
such records do not exist or that further 
efforts to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

3. Readjudicate the issues on appeal.  

Readjudication must include consideration of 
all relevant evidence received from 2008 
forward at the RO in Pittsburgh, Pennsylvania, 
but not considered by the AMC in Washington, 
D.C., in its November 2010 supplemental 
statement of the case (SSOC).  A significant 
quantity of such evidence is detailed in a 
rating decision issued by the RO in 
Pittsburgh, Pennsylvania, in March 2010.

If any benefit sought remains denied, the 
Veteran and his representative should be 
provided an SSOC and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


